                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KRISHAWN BROWN,,

        Plaintiff,
                                                  Case No. 19-cv-483-bbc
   v.

KATHY CASCADDEN,

        Defendant.


                            JUDGMENT IN A CIVIL CASE



        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                             11/20/2019
        Peter Oppeneer, Clerk of Court                     Date
